

CONSULTING SERVICES AGREEMENT
 
THIS CORPORATE CONSULTING SERVICES AGREEMENT is entered into on this 26th day of
June, 2010, but having an effective date of June 1, 2010 (the “Effective Date”).
 
BETWEEN:
 
Peacock Media Ltd., a company incorporated under the laws of India and having
its address for notice and delivery located at 24B, Apollo Industrial Estate,
Off Mahakali Caves Road, Andheri East, Mumbai – 400093. India.


(the “Consultant”);


OF THE FIRST PART


AND:


TechMedia Advertising Mauritius, a company incorporated under the laws of
Mauritius and having its address for notice and delivery located at c/o 62 Upper
Cross Street, #04-01, Singapore 058353


(“TMM”);


OF THE SECOND PART


(the Consultant and TMM being hereinafter singularly also referred to as a
“Party” and collectively referred to as the “Parties” as the context so
requires.).
 
WHEREAS:
 
A.
The parties are each a party to a Joint Venture Development and Operating
Agreement (the “JV Agreement”), dated effective as of October 22, 2009 whereby
TMM and PML agreed to form a new private Indian company (the “JV Company”) where
TMM would own 85% and PML would own 15%.  The JV Company will operate the
business of displaying mobile digital advertising platforms in public
transportation vehicles such as long-distance buses and trains in India (the
“Business”).  The newly-fitted buses and trains will display third party
commercial contents and advertisements for a fee;



B.
the JV Company has not been incorporated as of the date hereof, however, the
Business of the JV Company has been initiated by TMM and PML; and

 
C.
The parties have hence decided to amend the arrangement by PML assigning its
right and entitlement to receive 15% ownership of the JV Company to TMM and PML
assigning the License (as defined in the JV agreement) which is currently being
held in trust by PML for the benefit of TMM and such other Company that is
operating the Business (the Operating Company) in exchange for TMM and the
Operating Company engaging PML as a consultant in accordance with the terms and
conditions of this Consulting Agreement (the “Agreement”), which among the other
terms and conditions will provide PML with compensation of 15% of the net
profits of the Business of the Operating Company for its services and
obligations under this Consulting Agreement; and


 
 

--------------------------------------------------------------------------------

 
 
D.
Accordingly, the ownership of the Operating Company shall be 100% in favour of
TMM. TMM wishes to retain the Consultant under this Agreement to provide the
Consultant Services (as hereinafter defined) to TMM and the Business of the
Operating Company.

 
NOW THEREFORE THIS AGREEMENT WITNESSETH THAT THE PARTIES HERETO AGREE AS
FOLLOWS:
 
Article I


SERVICES AND RESPONSIBILITIES OF THE CONSULTANT


1.1
Consultant Services.   The Consultant will provide such services specified
herein on a proactive basis or as TMM may request, from time to time, in order
to assist the Business of the Operating Company.  Together with such
instructions and variations as TMM may give, the Consultant will provide the
following specific services and functions to the Operating Company:



(a) with the exception of the 4 years exclusive license (the “License”) granted
to PML by the Government of the state of Tamil Nadu, India as mentioned in
Clause 6.3 (a) to operate the Business, PML shall further assist to obtain a
similar license from the governments of the Indian states of Andhra Pradesh,
Gujarat, Maharashtra, Kerala and Karnataka, and any other Indian states possible
(the “Participating States”); PML will use its best efforts to secure licensing
rights similar to the License for all the Participating States, and insofar as
possible, ensure that the Operating Company is the contracting party and
recipient of such licenses. Where such licensing rights are granted the same
shall be made available to the Operating Company, subject to such consideration
as may be mutually agreed upon by PML and TMM, for its exclusive use on a first
right of refusal basis by the Operating Company;


(b) make available to TMM and the Operating Company such office and work
facilities and infrastructure as may be required by the Operating Company and
TMM in order to conduct the operations of the Business at the cost borne by the
Operating Company;


(c) ensure that its management, employees, contractors and sub-contractors
cooperate at all times with TMM and the Operating Company, as required, to
conduct the Business;


(d) provide TMM and the Operating Company with full access (including providing
the names, contact details and any introductions as may be necessary) to all
existing clients of PML in order for the marketing and commercialization of the
Business;


(e) ensure all existing and new clients procured for the Operating Company,
insofar as possible, enter into agreements directly with the Operating Company;

 
-2-

--------------------------------------------------------------------------------

 


(f) conduct all marketing of PML’s services related to the Business to existing
and future clients of PML jointly with the Operating Company’s marketing for the
herein mentioned Business of the Operating Company in the conduct of the
Business. It is specifically agreed between the parties hereto that PML shall
function as Preferred Marketing Agency for all Business and shall give its best
efforts to secure the best advertising rates for the Business. PML forecasts
the  future gross and net revenues accruing to TMM/TMI/Operating Company from
the Business shall be as illustrated hereunder:


US Dollars
 
USD 
(In Million.)
 
FY Ending
March 2011
   
FY Ending
March 2012
   
FY Ending
March 2013
 
Gross Revenue
    29.50       54.00       98.00  
Agency Commission (15%)
    4.43       8.10       14.70  
Net Revenue
    25.07       45.90       83.30  



Indian Rupees (based on fx rate @ 46)
 
INR
(In Million.)
 
FY Ending
March 2011
   
FY Ending
March 2012
   
FY Ending
March 2013
 
Gross Revenue
    1357       2484       4508  
Agency Commission (15%)
    203.78       372.60       676.20  
Net Revenue
    1153.22       2111.40       3831.80  



(g) promptly provide TMM and the Operating Company with access to all
information and documents as may be required from time to time, to conduct the
Business;


(h) continually and actively use its best efforts to market the Business, and
secure orders for the Operating Company from existing and new clients;
 
(i) be responsible for the installation of the mobile digital advertising
platforms (the “Technology”) and for ensuring that on completion of the
installation, the Technology is fully functional;


(j) be responsible for the maintenance of the Technology, and for ensuring that
once installed, the Technology remains in good working order at all times.
Provided however that TMM or the Operating Company shall ensure at all times
that there are no delays in payment to PML so as to hamper the operations and in
which case PML shall not be held responsible;

 
-3-

--------------------------------------------------------------------------------

 
 
(k) conduct and perform its obligations hereunder on such premises as it will
determine, including its own premises, and will permit access to the Operating
Company’s assets at all reasonable times for the purpose of inspecting work
being done thereon;


(l) employ and engage any such employees, agents and independent contractors as
it may consider necessary or advisable to carry out its duties and obligations
hereunder and in this connection to delegate any of its powers and rights to
perform its duties and obligations hereunder, but PML will not enter into
contractual relationships with a party without prior notification to the Board
of the Operating Company;


(m) execute all documents, deeds and instructions, do or cause to be done all
such acts and things and give all such assurances as may be necessary so that
the Operating Company has good and valid title to its assets, including the
License;


(n) diligently conduct and perform its obligations hereunder in accordance with
the development plans of the Business approved by the Board of the operating
Company and in compliance with all applicable laws, rules, orders and
regulations;


(o) abide by and adhere to the control standards as imposed by TMM, in its sole
discretion, in the Operating Company in the areas including but not limited to
finance, legal, operations and risk management.


(collectively, the “Consulting Services”).
 
Article II


INFORMATION TO BE PROVIDED BY TMM AND
THE OPERATING COMPANY


2.1
Information to be made available.   TMM and the Operating Company agree to make
available to the Consultant all corporate, financial and operating information,
Operating Company personnel or other consultants, and other reasonable resources
which are reasonably necessary and sufficient to allow the Consultant to perform
the Consulting Services.  The Consultant may provide TMM and Operating Company
information to legal and accounting advisers, and other persons, but that such
dissemination will be effected with proper prudence and subject to such
reasonable conditions and restrictions as TMM and the Operating Company deem
necessary or appropriate and subject to insider information rules and
restrictions.  The Consultant will use such information only for the purposes
set out herein and for no competitive or other purpose whatsoever.



2.2
Accuracy of the information.   TMM and the Operating Company agree that it will
bear sole responsibility for the accuracy and completeness of the information
provided to the Consultant, except for any information created solely by the
Consultant.  The Company represents and warrants that the information will be
accurate and complete in all material respects and not misleading and will not
omit to state any fact or information which would be material in its estimation.


 
-4-

--------------------------------------------------------------------------------

 
 
2.3
Material change in information.   TMM and the Operating Company agrees to advise
the Consultant promptly of any material change in the affairs of the Operating
Company or in any information provided to the Consultant from the date at which
such information is given.

 
Article III


COMPLIANCE WITH LAWS


3.1
Consultant Compliance Issues.   The Consultant will comply with all laws,
whether federal, provincial or state, applicable to the Consulting Services
provided by it and, when requested by TMM and/or the Operating Company, will
advise the TMM and/or the Operating Company of any particular compliance issues
affecting any Consulting Services for which the Consultant’s services have been
engaged.



3.2
Company Compliance Issues.   TMM and the Operating Company will comply with all
laws, whether federal, provincial or state, applicable to the Consulting
Services and the Operating Company.



3.3
Insider Issues.   The Consultant will comply with all reasonable endeavors of
TMM and the Operating Company, industry practice, and law and regulation to
ensure that it affords security to information of TMM and the Operating Company
and that the Consultant, or any persons with whom the Consultant works or with
whom the Consultant deals, do not employ information of TMM and/ or the
Operating Company in any manner contrary to law or fiduciary obligations.



3.4
Trading.   In the event that the Consultant, or any person with whom the
Consultant works or with whom the Consultant deals, trades in TMM’s, or
affiliates securities, then the Consultant will employ reasonable prudence and
good market practice as to such trading and will effect such in compliance with
law.

 
Article IV


TERM, RENEWAL AND TERMINATION


4.1
Term.   The term of this Agreement (the “Term”) is for a period of 4 years
commencing on June 1, 2010 (the “Effective Date”) and terminating May 31, 2014.



4.2
Renewal.   This Agreement will renew automatically for subsequent one-year
periods if not specifically terminated in accordance with the following
provisions. Renewal will be on the same terms and conditions contained herein,
unless modified and agreed to in writing by the Parties, and this Agreement will
remain in full force and effect (with any collateral written amendments) without
the necessity to execute a new document.  A Party hereto determining not to
renew agrees to notify the other Parties hereto in writing at least 30 calendar
days prior to the end of the Term of its intent not to renew this Agreement (the
“Non-Renewal Notice”).



4.3
Termination.   Notwithstanding any other provision of this Agreement, this
Agreement may be terminated by a Party (a “Non-Defaulting Party”) upon providing
written notice to the other Party (the “Defaulting Party”) if:


 
-5-

--------------------------------------------------------------------------------

 
 
 
(a)
the Defaulting Party fails to cure a  breach of any provision of this Agreement
within 30 calendar days from its receipt of written notice from the
Non-Defaulting Party (unless such breach cannot be reasonably cured within said
30 calendar days and the Defaulting Party is actively pursuing curing of said
breach);



 
(b)
the Defaulting Party commits fraud or serious neglect or misconduct or illegal
act in the discharge of its respective duties hereunder or under the law; or



 
(c)
the Defaulting Party becomes adjudged bankrupt or a petition for reorganization
or arrangement under any law relating to bankruptcy, and where any such petition
is not dismissed.



4.4
Effective Date of Termination.   Termination of this Agreement will be effective
as follows:



 
(a)
if the Agreement is terminated by the provision of a Non-Renewal Notice pursuant
to section 4.2 above, on the expiry of the Term;



 
(b)
if the Agreement is terminated pursuant to section 4.3(a) above, on the 30th
calendar day from the day notice is given; or



 
(c)
if the Agreement is terminated pursuant to any of sections 4.3(b) or 4.3(c)
above, immediately upon TMM providing the Consultant with written notice;

 
Article V


PURCHASE OF EXCLUSIVE ADVERTISING RIGHTS FROM THE CONSULTANT  FOR 10,392 TAMIL
NADU STATE BUSES


5.1
The Parties have agreed that for a period of 4 years the value of advertising
rights shall be Indian Rupees Nine Hundred And Twenty Million Only
(INR920,000,000) hereinafter referred to as the “Purchase Price” corresponding
to the Licensing period represented by PML.  Parties have also agreed to set
aside a sum of an additional Indian Rupees Two Hundred And Thirty Million
(INR230,000,000) as a contingency sum for the Business on a need to basis only.
The Parties shall on a best effort basis prudently avert and reduce the need of
the contingency fund as would be as practicable as possible.



5.2
The Purchase Price is exclusive of all applicable duties and taxes.
corresponding to the Licensing period.



5.3
Parties have assessed and agreed the value of the advertising rights based on
the estimated costs of the full installation of the equipment and software (the
“Technology ”) to operate the Business on the said buses.

 
 
-6-

--------------------------------------------------------------------------------

 


5.4
The Parties agree that out of the Purchase Price  of INR920,000,000 TMM has
already remitted an amount of INR46,000,000 to PML. The balance amount of
INR874,000,000 shall be paid to PML in the following manner:



Amount (INR)
 
Payable on/by (Due Date)
92,000,000
 
30-06-2010
138,000,000
 
31-08-2010
276,000,000
 
15-09-2010
124,200,000
 
01-04-2011
124,200,000
 
01-04-2012
119,600,000
 
01-04-2013



5.5
Agency Commission PML being the Preferred Marketing Agency for  all Business
shall be entitled to and shall be paid by the Operating Company 15% of Gross
amount of sales billing as Agency Commission, for all  advertising business
garnered by PML as increased by applicable taxes and duties.

 
The Parties hereto understand and agree that this Agency Commission shall be
over and above the compensation of 15% of Net Profit of the Operating Company as
mentioned herein before in this Agreement.



5.6
Sales Invoicing & Remission thereof TMM or TMI or the Operating Company shall
invoice PML, for the amount invoiced by PML in respect of sales generated by it
on behalf of TMM, on month to month basis. Such invoicing shall correspond to
85% of the total sales invoiced by PML in any particular month in respect of the
Business. PML shall retain 15% of the collections as its Agency commission along
with the applicable taxes & duties in addition  and the balance amount shall be
remitted to TMI/the Operating Company within a period of not later than 90 days,
as per industry credit terms ,of the submission of the invoice by
TMM/TMI/Operating Company. It is further understood and agreed between the
parties hereto that the first Invoice shall be raised not before 1-7-2010 and
thereafter monthly invoicing shall follow and remission shall be made by PML in
the desired time frame.

 
Article VI


REPRESENTATIONS, WARRANTIES AND COVENANTS


Representations and Warranties of the Parties.


6.1
Each Party represents and warrants to the other Party hereto that, to the best
of its knowledge:



 
(a)
it has full power and authority to carry on its business and to enter into this
Agreement and any agreement or instrument referred to or contemplated by this
Agreement, except where regulatory or shareholder approval may be required;


 
-7-

--------------------------------------------------------------------------------

 


 
(b)
neither the execution and delivery of this Agreement nor any of the agreements
referred to herein or contemplated hereby, nor the consummation of the
transactions hereby contemplated conflict with, result in the breach of or
accelerate the performance required by, any agreement to which it is a party;
and



 
(c)
the execution and delivery of this Agreement and the Agreements contemplated
hereby will not violate or result in the breach of the laws of any jurisdiction
applicable or pertaining thereto or its constating documents.



6.2
Each Party covenants, warrants and agrees with the other:



 
(a)
to perform or cause to be performed its obligations and commitments under this
Agreement;



 
(b)
not to engage either alone or in association with others in any activity in
respect of the Business of the Operating Company in India except as mutually
agreed to by the Parties hereto;



 
(c)
to be just and faithful in all its activities and dealings with the other Party;
and



 
(d)
any information which the Parties may provide to each other or the Operating
Company or any permissible person or company will be accurate and complete in
all material respects and not misleading, and will not omit to state any fact or
information which would be material to the Parties or the Operating Company or
such permissible person or company.



6.3
Representations and Warranties of PML



 
(a)
PML represents and warrants to TMM that the License permits PML to operate the
Business on more than 10,000 buses within the State of Tamil Nadu in India;



 
(b)
PML represents and warrants to TMM that the License already contributed to the
Business and being held in trust by PML for the benefit of TMM and the Operating
Company is free and clear of encumbrances of any nature and the same will be
assigned  and contributed with full right, title, and interest to the Operating
Company and free of claims by any party whatsoever, and no person has any
agreement or option or any right or privilege capable of becoming an agreement
or option for any right to the License subject to the condition that at any time
during the subsistence of this Agreement TMM or the Operating Company has not
defaulted in payment of Compensation or Agency Commission or any other amount to
which PML is entitled to receive from TMM or the Operating Company under this
Agreement;



 
(c)
PML represents and warrants that all existing clients of PML will be given the
first right to procure the mobile digital advertising platforms services from
the Operating Company on arms’ length commercial rates and terms.  In the event
that PML’s clients accept bundled services from both PML and the Operating
Company, PML agrees that all invoicing of the clients for the bundled services
will be handled via separate invoices of the respective parties but submitted
jointly; and


 
-8-

--------------------------------------------------------------------------------

 
 
 
(d)
PML represents and warrants to TMM that all representations and warranties made
by PML herein and all information provided by PML or by PML’s advisors, agents,
employees, officers and representatives to TMM in the course of the negotiations
leading to the execution of this Agreement were, when given, and remain, true
and accurate in all material respects, and are not misleading, and copies of all
contracts and documents provided by PML to TMM are true and complete and the
contents of such contracts and documents comprise the entire agreement between
the parties thereto.  PML further represents and warrants that it is not aware
of any fact or matter not disclosed in writing to TMM which renders any such
information or representation untrue, incorrect, inaccurate or misleading, or
the disclosure of which may affect the willingness of TMM to enter into this
Agreement.  If any of the representations and warranties of PML are found to be
incorrect or if there is a breach by PML of any of the covenants or agreements,
which incorrectness or breach will result in any loss or damage sustained
directly or indirectly by TMM, then PML will pay the amount of the loss or
damage to TMM within 30 days of receiving notice of the loss or damage.



6.4
Covenants.



 
(a)
PML undertakes to use its best efforts to keep the License, and/or any other
licensing rights obtained from other Participating States or otherwise
(collectively, the “Licenses”), valid and in good standing at all times.  PML
further undertakes that it will not assign, transfer, encumber, pledge or
hypothecate the Licenses, or do any act or cause any omission which will in any
way, directly or indirectly, result in the loss of the Licenses, or affect the
ability of the Operating Company to conduct the Business or result in a
reduction in revenue of the Business.  PML shall not undertake any act or enter
into any contract or agreement that may, or would, in any way adversely affect
the Licenses, and PML undertakes to notify TMM and the Operating Company in
writing if PML is in breach of its obligations under the Licenses or if any of
the Licenses are or may be adversely affected for any reason whatsoever; and



 
(b)
The covenants hereinbefore set out are conditions on which TMM has relied in
entering into this Agreement and PML will indemnify and save TMM harmless from
all loss, damage, costs, actions and suits arising out of or in connection with
any breach of such covenants by PML or any other representations or obligations
of PML contained in this Agreement.

 
Article VII


INFORMATION AND ADVICE CONFIDENTIAL


7.1
Confidentiality.   No information furnished hereunder in connection with the
Consulting Services will be published by any Party without the prior written
consent of the other Party, but such consent in respect of the reporting of
factual data will not be unreasonably withheld, and will not be withheld in
respect of information required to be publicly disclosed pursuant to applicable
securities or corporation laws.


 
-9-

--------------------------------------------------------------------------------

 
 
7.2
Confidential Information.   The Consultant will not, except as authorized or
required by the Consultant’s duties hereunder, reveal or divulge to any person
or companies any information concerning the organization, business, finances,
transactions or other affairs of TMM or the Operating Company, or of any of its
subsidiaries, or any other confidential information of TMM or the Operating
Company (collectively, the “Confidential Information”), which may come to the
Consultant’s knowledge during the Term, and the Consultant will keep in complete
secrecy all Confidential Information entrusted to the Consultant and will not
use or attempt to use any such information in any manner which may injure or
cause loss, either directly or indirectly, to TMM’s or the Operating Company’s
Businesses and will not use or permit the same to be used for any purpose of the
Consultant not in the pursuit of this Agreement or by any competitor or third
party.  The Consultant will immediately advise TMM or the Operating Company if
it comes to the Consultant’s knowledge that any party is employing the Operating
Company’s Confidential Information for purposes not authorized by this Agreement
or by TMM or the Operating Company and the Consultant will give TMM and the
Operating Company all reasonable assistance to protect the Confidential
Information,.  This restriction will continue to apply after the termination of
this Agreement without limit in point of time but will cease to apply to
information or knowledge which may come into the public domain through no effort
or fault of the Consultant.



7.3
Company’s Property.  The Consultant agrees that:



 
(a)
all Confidential Information and property, including without limitation, all
books, manuals, records, reports, notes, written and oral opinions and advice,
contracts, lists, technology and improvements patents, trademarks, trade names,
business and financial records and other documents (collectively, the “Company’s
Property”) furnished to or prepared or developed by: (i) the Consultant in the
course of or incidental to this Agreement and the duties hereof; or (ii) the
Operating Company, is for the exclusive benefit of TMM and the Operating Company
and is owned exclusively by TMM or its designee;



 
(b)
during the Term and thereafter, the Consultant will not contest the title to any
of the Company’s Property, in any way dispute or impugn the validity of the
Company’s Property or take any action to the detriment of TMM’s interests
therein;



 
(c)
the Consultant will immediately notify TMM and the Operating Company of any
infringement of or challenge to any of the Company’s Property as soon as the
Consultant becomes aware of the infringement or challenge;



 
(d)
upon termination of this Agreement the Consultant will be promptly return the
Company’s Property to TMM or the Operating Company and will keep no copies
thereof, except as may be agreed in writing on agreed terms with TMM; and


 
-10-

--------------------------------------------------------------------------------

 


 
(e)
during the Term and thereafter, the Consultant will not, directly or indirectly,
except as required by the normal business of the Operating Company or expressly
consented to in writing by TMM:



 
(i)
disclose, publish or make available, other than to an authorized employee,
officer, or director of the Operating Company, any of the Company’s Property;



 
(ii)
acquire, possess for its own interest, sell, transfer or otherwise use or
exploit any of the Company’s Property; or



 
(iii)
permit the sale, transfer, or use or exploitation of any of the Company’s
Property by any third party.



7.4
Consultant’s Business Conduct.   The Consultant warrants that it will conduct
its Consulting Services and other related activities in a manner which is lawful
and reputable and which brings good repute to TMM and the Operating Company, the
Consultant and the Business interests.  In this regard the Consultant warrants
to provide all Consulting Services in a sound and professional manner such that
the same meets superior standards of performance quality within the standards of
the industry or as set by the specifications of the Operating Company.

 
Article VIII


INDEMNIFICATION AND LEGAL PROCEEDINGS


8.1
Indemnification.   Each Party agrees to indemnify and save the other, its
affiliates and their respective directors, officers, employees and agents (each
an “Indemnified Party”) harmless from and against any and all losses, claims,
actions, suits, proceedings, damages, liabilities or expenses of whatsoever
nature or kind, including any investigation expenses incurred by any Indemnified
Party, to which an Indemnified Party may become subject by reason of breach of
this Agreement or of law by the defaulting Party.  Specifically, but not to
derogate from the forgoing but for certainty for the comfort of the Consultant,
TMM agrees to indemnify the Consultant for any actions, losses, proceedings, or
other harm suffered, including legal costs as incurred, in the service of the
Operating Company except only where such harm was suffered by the Consultant
primarily as a consequence of its own grossly negligent or unlawful conduct.



8.2
Claim of Indemnification.   The Parties hereto agree to waive any right they
might have of first requiring the Indemnified Party to proceed against or
enforce any other right, power, remedy, security or claim payment from any other
person before claiming this indemnity.



8.3
Notice of Claim.   In case any action is brought against an Indemnified Party in
respect of which indemnity may be sought, the Indemnified Party will give prompt
written notice of any such action of which the Indemnified Party has knowledge
and the indemnifying Party will undertake the investigation and defense thereof
on behalf of the Indemnified Party, including the prompt employment of counsel
acceptable to the Indemnified Party affected and the payment of all
expenses.  Failure by the Indemnified Party to so notify will not relieve the
relevant Party of such relevant Party’s obligation of indemnification hereunder
unless (and only to the extent that) such failure results in a forfeiture by the
relevant Party of substantive rights or defenses.


 
-11-

--------------------------------------------------------------------------------

 


8.4
Settlement.   No admission of liability and no settlement of any action will be
made without the consent of each of the Parties hereto, such consent not to be
unreasonable withheld.



8.5
Legal Proceedings.   Notwithstanding that the indemnifying Party will undertake
the investigation and defense of any action, an Indemnified Party will have the
right to employ separate counsel in any such action and participate in the
defense thereof, but the fees and expenses of such counsel will be at the
expense of the Indemnified Party unless:



 
(a)
such counsel has been authorized by the indemnifying Party;



 
(b)
the indemnifying Party has not assumed the defense of the action within a
reasonable period of time after receiving notice of the action;



 
(c)
the indemnifying Party and the Indemnified Party will have been advised by
counsel that there may be a conflict of interest between the Parties; or



 
(d)
there are one or more legal defenses available to the Indemnified Party which
are different from or in addition to those available to the indemnifying Party.

 
Article IX


FORCE MAJEURE


9.1
Events.   If either Party hereto is at any time during this Agreement prevented
or delayed in complying with any provisions of this Agreement by reason of
strikes, walk-outs, labour shortages, power shortages, fires, wars, acts of God,
earthquakes, storms, floods, explosions, accidents, protests or demonstrations
by environmental lobbyists, delays in transportation, breakdown of machinery,
inability to obtain necessary materials in the open market, unavailability of
equipment, governmental regulations restricting normal operations, shipping
delays or any other reason or reasons beyond the control of that Party, then the
time limited for the performance by that Party of its obligations hereunder will
be extended by a period of time equal in length to the period of each prevention
or delay.



9.2
Notice.   A Party will within seven calendar days give notice to the other Party
of each event of force majeure under section 8.1 hereinabove, and upon cessation
of such event will furnish the other Party with notice of that event together
with particulars of the number of days by which the obligations of that Party
hereunder have been extended by virtue of such event of force majeure and all
preceding events of force majeure.

 
 
-12-

--------------------------------------------------------------------------------

 


Article X


DEFAULT AND TERMINATION


10.1
Default.   The Parties hereto agree that if either of the Parties is in default
with respect to any of the provisions of this Agreement (hereinafter referred to
as the “Defaulting Party”), the non-defaulting Party (hereinafter referred to as
the “Non-Defaulting Party”) will give notice to the Defaulting Party designating
such default, and within thirty (30) business days after its receipt of such
notice, the Defaulting Party will either:



 
(a)
cure such default, or diligently commence proceedings to cure such default and
prosecute the same to completion without undue delay, with notice to the
Non-Defaulting Party of the procedures it has instigated to cure; or



 
(b)
give the Non-Defaulting Party notice that it denies that such default has
occurred and that it is submitting the question to the appropriate tribunal.



If default is not addressed appropriately in the form required by (a) above, or
cured within 30 days of a tribunal’s finding of default, then the Non-Defaulting
Party may terminate this Agreement at any time, without prejudice to any claims
it may have for an accounting or damages.
 
Article XI


NOTICE


11.1
Notice.   Each notice, demand or other communication required or permitted to be
given under this Agreement will be in writing and will be delivered to the other
Party, at the address for such Party specified above.  The date of receipt of
such notice, demand or other communication will be the date of delivery thereof.
Transmission by facsimile, with electronic confirmation, will be considered
delivery.



11.2
Change of Address.   Either Party may at any time and from time to time notify
the other Party in writing of a change of address and the new address to which
notice will be given to it thereafter until further change.

 
Article XII


GENERAL PROVISIONS


12.1
Entire Agreement.   This Agreement constitutes the entire agreement between the
Parties hereto and supersedes every previous agreement, expectation,
negotiation, representation or understanding, whether oral or written, express
or implied, statutory or otherwise, between the Parties of this Agreement.



12.2
Enurement and Assignment.   This Agreement will enure to the benefit of and will
be binding upon the Parties, their respective heirs, executors, administrators
and permitted assigns.  This Agreement may not be assigned as to any part by any
Party without the permission in writing of the other Party.


 
-13-

--------------------------------------------------------------------------------

 


12.3
Time of the Essence.   Time will be the essence of this Agreement and it is
specifically understood by the Parties hereto that any delay in payment of
Purchase Price to PML shall, at the option of PML, be construed as a material
breach in terms of this Agreement.



12.4
Applicable Law and Despute Resolution.   This Agreement will be governed
exclusively by and construed and enforced in accordance with the laws of India.

 
If a dispute arises out of or in connection with this Agreement, or in respect
of any defined legal relationship associated therewith or derived there from,
the Parties have irrevocably agreed to seek an amicable settlement of the
dispute through conciliation under the Rules of Conciliation of the Arbitration
and Conciliation Tribunal of the Federation of Indian Chambers of Commerce and
Industry (FACT). The authority to appoint 2 conciliators shall be FACT and FACT
will provide administrative services in accordance with the FACT Rules of
Conciliation.



12.5
Invalid Provisions.   If any provision of this Agreement is at any time
unenforceable or invalid for any reason it will be severable from the remainder
of this Agreement and, in its application at that time, this Agreement will be
construed as though such provision was not contained herein and the remainder
will continue in full force and effect and be construed as if this Agreement had
been executed without the invalid or unenforceable provision.



12.6
Severability and Construction.   Each Article, section, paragraph, term and
provision of this Agreement, and any portion thereof, will be considered
severable, and if, for any reason, any portion of this Agreement is determined
to be invalid, contrary to or in conflict with any applicable present or future
law, rule or regulation in a final unappealable ruling issued by any Court,
agency or tribunal with valid jurisdiction in a proceeding to which any Party
hereto is a party, that ruling will not impair the operation of, or have any
other effect upon, such other portions of this Agreement as may remain otherwise
intelligible (all of which will remain binding on the Parties and continue to be
given full force and effect as of the date upon which the ruling becomes final).



12.7
Warranty of Good Faith.   The Parties hereto warrant each to the other to
conduct their duties and obligations hereof in good faith and with due diligence
and to employ all reasonable endeavours to fully comply with and conduct the
terms and conditions of this Agreement.



12.8
Representation and Costs.   It is hereby acknowledged by each of the Parties
hereto that, as between TMM and the Consultant, Jensen Lunny MacInnes Law
Corporation, acts solely for TMM and that the Consultant has been advised to
obtain independent legal advice with respect to this Agreement and that it  has
consulted with or has had the opportunity to consult with independent counsel of
its  own choice concerning this Agreement and that it has read and understands
the Agreement, is fully aware of its legal effect, and has entered into it
freely based on his own judgment.



12.9
Consents and Waivers.   No consent or waiver expressed or implied by either
Party in respect of any breach or default by the other in the performance by
such other of its obligations hereunder will be valid unless it is in writing,
be relied upon as a consent to or waiver of any other breach or default of the
same or any other obligation or constitute a general waiver under this
Agreement, or eliminate or modify the need for a specific consent or waiver in
any other or subsequent instance.


 
-14-

--------------------------------------------------------------------------------

 
 
12.10
Counterparts.   This Agreement may be signed by the Parties hereto in as many
counterparts as may be necessary, each of which so signed will be deemed to be
an original, and such counterparts together will constitute one and the same
instrument and notwithstanding the date of execution will be deemed to bear the
execution date as set forth on the front page of this Agreement.

 
IN WITNESS WHEREOF the Parties hereto have hereunto set their hands and seals in
the presence of their duly authorized signatories effective as at the date first
above written.
 
The CORPORATE SEAL of
)
 
TECHMEDIA ADVERTISING MAURITIUS,
)
 
was hereunto affixed by:
)
   
)
       
  
)
 
Authorized Signatory
)
       
/s/ William Goh Han Tiang
)
 
(William Goh Han Tiang)
)
 
DIRECTOR
         
The CORPORATE SEAL of
)
 
PEACOCK MEDIA LTD.,
)
 
was hereunto affixed by:
)
   
)
       
  
)
 
Authorized Signatory
)
       
/s/ Sandeep Deepak Chawla
)
 
(Sandeep Deepak Chawla)
)
 
Chairman and Managing Director
         
Witness:-
         
Signature:  /s/ Johnny Lian Tian Yong
         
Name:  Johnny Lian Tian Yong
   

 
 
-15-

--------------------------------------------------------------------------------

 